             Case 3:21-cv-00176-RFB-CLB Document 116 Filed 06/30/21 Page 1 of 4


1    AARON D. FORD
      Attorney General
2    D. Randall Gilmer (Bar No. 14001)
      Chief Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 E. Washington Ave., Ste. 3900
     Las Vegas, Nevada 89101
5    Telephone: (702) 486-3427
     Facsimile: (702) 486-3773
6    Email: DGilmer@ag.nv.gov

7    Attorneys for Defendants Daniels,
     Wickham, Gittere, Reubart, Drummond,
8    Minev, Green and Fox (NDOC Defendants)

9                                     UNITED STATES DISTRICT COURT

10                                           DISTRICT OF NEVADA

11   ZANE M. FLOYD,                                         Case No. 3:21-cv-00176-RFB-CLB

12                            Plaintiff,
                                                                DECLARATION OF LINDA FOX,
13   v.                                                        PHARMACY DIRECTOR OF THE
                                                                 NEVADA DEPARTMENT OF
14   CHARLES DANIELS, DIRECTOR, NEVADA                       CORRECTIONS PURSUANT TO MINUTE
     DEPARTMENT OF CORRECTIONS, ET AL.,                          ORDER DATED JUNE 30, 2021
15                                                                     (ECF No. 115)
                       Defendants.
16

17

18            I, Linda Fox, hereby declare based on personal knowledge and/or information and belief, that the
19   following assertions are true.
20            1.     I have been a registered pharmacist with the State of Nevada since 1990.
21            2.     I have worked as a pharmacist for the Nevada Department of Corrections (NDOC) since
22   2004.
23            3.     I currently am the Pharmacy Director for the NDOC, a position I have held since 2010.
24   This position is also occasionally referred to Chief of Pharmacy or Pharmacy Director. I am responsible
25   for the administrative and day-to-day functions of pharmaceutical services for the NDOC. This position
26   requires me to do many things, including ensuring that medications are ordered, obtained, and properly
27   stored and secured until they are utilized for their intended use.
28



30                                                  Page 1 of 4

31
           Case 3:21-cv-00176-RFB-CLB Document 116 Filed 06/30/21 Page 2 of 4


1           4.      I am providing this Declaration to the Court at the request of my counsel, as it is my

2    understanding the Court has sought the following information pertaining to each of the drugs referenced

3    in the Execution Manual:

4                   a. “when the drug or drug batch was purchased,”

5                   b. “[w]hen the drug or drug batch was received by the NDOC, and”

6                   c. “the expiration date for the respective drug or drug batch expired.”

7           5.      In response to these three specific questions, there is some important information I need

8    to share with the Court as to the processes and storage information to put the information into context.

9           6.      First, for purpose the Court’s question in ¶ 4(a), I am providing the information for the

10   date of ordering the drugs, which to me as a layperson I consider purchasing, and based on the context

11   of the Court’s question, appears to be what the Court is requesting information on. I would have to defer

12   to my counsel as to whether there is a distinction between ordering and purchasing.

13          7.      Second, with regard to the Court’s question in ¶ 4(b), I note that the general and standard

14   practice is that NDOC receives a drug the next business day following the drug being ordered/purchased

15   on the Cardinal website portal. This is generally noted by the “stamped received” marking on the invoice

16   and also generally aligns with the date listed on the invoice immediately following the “Cust. No.” box

17   on the right-hand side of the invoice. The invoices also note the “order date” in the box entitled the same.

18   As an example, I direct the Court to one of the invoices that will be referenced below and contained in

19   “Attachment 2” to this Declaration, NDOC0001.

20          8.      Third, with regard to the Court’s question in ¶ 4(c), once the drugs are received, they are

21   stored in the same location in the pharmacy, and it is not possible at that point to determine which “batch”

22   the drug was part of, due the manner in which the medications are stored. I can certainly provide the

23   expiration dates for each of the drugs as requested. I simply cannot provide to this Court what specific

24   order unless the drug is the only supply of the drug in NDOC’s possession, or the only supply of that

25   drug from a particular manufacturer. This is because if the drug is from the same manufacturer, once

26   ordered, received, and purchased, the drugs are stored in the same location without any readily available

27   markings or posting suggesting which “batch” the drug was part of at the time of ordering.

28



30                                                  Page 2 of 4

31
           Case 3:21-cv-00176-RFB-CLB Document 116 Filed 06/30/21 Page 3 of 4


1           9.      With those three important caveats, I believe I can provide this Court with the information

2    it seeks for “all drugs (including different batches of the same drug) listed in the Execution Protocol” as

3    referenced in the Order and referenced in ¶¶ 4(a)-(c) above.

4           10.     To that end, I direct the Court to the Chart incorporated into this declaration as

5    “Attachment 1,” which provides five categories: (1) drug name and quantity; (2) invoice bates number;

6    (3) order/purchase date; (4) receive date; and (5) expiration date. The invoices referenced in category two

7    of the chart are located in “Attachment 2.” The “drug name” referenced in the chart is the generic name

8    for the drug, e.g. fentanyl, alfentanil, ketamine, cisatracuriam, potassium chloride or potassium acetate,

9    and not the specific brand name, which can be found on the invoices. The use of the word “I” in any

10   footnotes in the Chart at Attachment 1 should be read as referring to me, Linda Fox. The Chart has been

11   organized alphabetically and in order the drugs are injected pursuant to the Execution Protocol. They

12   have also been organized in reverse chronological order from the date of order/purchase.

13          11.     I do not believe there is any other “underlying documentation” pertinent to the Court’s

14   question, but in an abundance of caution I have also provided the “perpetual inventory logs,” which I

15   understand have previously been disseminated in response to a public records request. Those logs are

16   located at “Attachment 3.” NDOC Pharmacy maintains perpetual logs for controlled substances and

17   therefore no such logs exist for any purchases of cisatracuriam, potassium chloride, or potassium acetate

18   as those are not controlled substances. I have not yet completed the perpetual log for the alfentanil

19   purchase of June 1, 2021 contained in the Chart. Therefore, there is no log to provide to the Court

20   regarding that purchase. However, the information contained in the Chart pertaining to the June 1, 2021

21   purchase is accurate and correct. These logs are being provided to the Court as further support for the

22   quantities, whereabouts, and expiration dates associated with the drugs set forth herein. Please note the

23   logs also contain other drugs not listed in the Chart as the drugs were purchased prior to 2018. To ensure

24   there is no confusion however, the Chart accurately reflects the current stock of drugs referenced in the

25   Execution Manual.

26
27

28



30                                                 Page 3 of 4

31
           Case 3:21-cv-00176-RFB-CLB Document 116 Filed 06/30/21 Page 4 of 4


1           12.     I declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that the foregoing is true

2    and correct.

3           EXECUTED this 30th day of June, 2021.

4                                                                /s/ Linda Fox*
                                                                 Chief Linda Fox
5                                                                Pharmacy Director,
                                                                 Nevada Department of Corrections
6

7
     * Pursuant to Temporary General Order 2020-05, entered by Chief Judge Du on March 30, 2020,
8    https://www.nvd.uscourts.gov/wp-content/uploads/2020/03/GO-2020-05-re-COVID-19-Remote-Hearin
     gs.pdf,    and     as   extended      on    March     29,    2021,   https://www.nvd.uscourts.gov/wp-
9    content/uploads/2021/03/Order-Extending-GO-2020-05.pdf, Chief Fox has authorized counsel to affix
     her electronic signature to this Declaration. Should counsel have misconstrued these Temporary Orders
10   in any way, or if the Court wishes to have a hand-signed copy of this Declaration, one will be provided
     to the Court upon request.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28



30                                                Page 4 of 4

31
